Order entered October 17, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-13-00370-CV

                  TIERONE CONVERGED NETWORKS, INC., Appellant

                                              V.

                              LAVON WATER SUPPLY, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. 005-00055-2013

                                          ORDER
       The court has before it appellant’s motion to review supersedeas and motion for

temporary stay pending review.     The Court GRANTS the motion for temporary stay and

STAYS enforcement of the trial court’s October 2, 2013 “Order Increasing Supersedeas Bond.”

The Court requests that appellee file a response to the motion to review supersedeas within ten

days of the date of this order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE